Title: To James Madison from George Helmbold, Jr., 27 January 1802
From: Helmbold, George
To: Madison, James


Honored Sir,
Lancaster, January 27. 1802.
I[n] a day or two after receipt of this you will receive the residue of papers containing the United States laws in German. The bill stands thus:
Department of State, of the United States
To George Helmbold, Junr. Dr


To publishing the laws of the U. S. for 1800 and 1801 in German, 8½ sheets at 14 Dollars per sheet
$119..00



rec’d
  40   




69..00


You will please to remit the above to me at Lancaster. Yours, with respect,
Geo. Helmbold, Jun
 

   RC (DNA: RG 59, Miscellaneous Letters Received Regarding Publishers of the Laws). Docketed by Wagner.


   Arithmetic error in RC.


   On 2 Feb. 1802 Helmbold was paid $83.13 on account for translating into German and publishing the laws of the U.S. (DNA: RG 59, DB, p. 122).

